Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) are pending and being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The limitations are, impedance matching device, matching condition value acquisition portion and control portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “matching condition value acquisition portion” is interpreted according to disclosure in the specification at para 34 which discloses sufficient structure. The specification appears to disclose that the “control portion” is a computer unit. The control portion controls the frequency and does not control the matching circuit.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2013/132591) through IDS in view of Rolf Merte (US 20140145636).
English Translation of description of WO 2013/132591 is attached.
Takahashi et al disclose an impedance matching device for use in a high-frequency power system configured to supply a plasma load with an output from a high-frequency power source via a 5matching circuit whose constant is mechanically changed (Fig 1-2),
a matching condition value acquisition portion for acquiring a matching condition value indicating a matching condition between the high-frequency power source and the load (12 and 13) and
a control portion for controlling an oscillation frequency of the 10high-frequency power source based on the matching condition value and constants of the matching circuit (14).
Takahashi et al disclose changing the frequency in order to match with resonant frequency of the load and later return to a fixed frequency to control the matching unit 2 (Para 5).  The fixed frequency is the one optimized for process.
Takahashi et al do not explicitly disclose that the control portion changes the oscillation frequency with a first slope toward improving the matching condition, and thereafter shifts the oscillation frequency back to an original value with a second slope more gradual than the first slope.
This functional limitation would not only be possible to be executed on this apparatus but also obvious, considering the fact stated by Takahashi et al as below:
“As a method of matching impedance, the following two methods are known. In the first method, a matching device is inserted between the high-frequency power supply device and the load. This matching device is generally composed of a variable capacitor and an inductance. Since the high-frequency power supply device is required to have high withstand voltage performance, a vacuum capacitor is often used as a variable capacitor of the matching device. The second 
	Therefore it would be possible to use frequency matching with a high slope since the control would be fast. However, since the matching range would be narrow, the frequency where optimum matching occurs may not be optimum process frequency or complete matching may not result. Combination, where initial matching is fast with frequency tuning and then change to optimum frequency slowly so as not cause instability while mechanical matching would therefore be obvious.
Rolf Merte also discloses a similar matching system with frequency tuning at fast speed while monitoring the frequency and if the frequency gets outside a predetermined range, to use mechanical matching which provides wider range but may be slow (Para 12).
Therefore it would have been obvious for one of ordinary skill in the art to change the oscillation frequency with a first slope toward improving the matching condition, and thereafter shift the oscillation frequency back to an original value with a second slope more gradual than the first slope while keeping matched state with mechanical matching.
Regarding claim 2 and 4 the change of frequency control would be for a time when the frequency is within predetermined limit (Merte Para 12) and matching is improving.
Regarding claim 3 it is obvious from Merte that if the match condition is not satisfied even when frequency is outside the band suitable for generation or maintenance of plasma the frequency should be returned to original and matching should start using mechanical matching with capacitors.

Regarding claim 6 matching condition is derived from directional coupler (reflected wave). 
Regarding claim 7 the load is plasma (Takahashi, para 2 or Merte, Abstract).   

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2013/132591) through IDS in view of Shuji Omae (US 20080158927).
English Translation of description of WO 2013/132591 is attached.
Takahashi et al is discussed above.
Shuji Omae also discloses two step matching process (Fig 1) where it uses matching by frequency and by mechanical means (Abstract).
Shuji Omae discloses matching by using high frequency initially (Fig 2) until reflected power is lowered. Then it goes into monitoring mode to control matching if needed (Step 4). If frequency control is inadequate it goes to matching by using mechanical means. Shuji Omae does not explicitly suggest returning frequency to original. However one of ordinary skill would understand that frequency could not be changed too much from process frequency, therefore return to original frequency would be obvious.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20160204757) discloses two step matching process. Howald (US 20160259872) also discloses two step matching, using frequency as well as mechanical matching network in step wise fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR

Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716